UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7216


MARK ROBERTS,

                Petitioner - Appellant,

          v.

UNITED STATES PAROLE COMMISSION; WARDEN U.S.P. LEE,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00233-MFU-RSB)


Submitted:   December 31, 2015             Decided:   January 28, 2016


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mark Roberts, Appellant Pro Se.    Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark   Roberts,       a    federal    prisoner,       appeals   the   district

court’s   order   denying       relief     on   his   28   U.S.C.    § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,   we    affirm       for   the   reasons    stated    by   the   district

court.    Roberts v. U.S. Parole Comm’n, No. 7:14-cv-00233-MFU-RSB

(W.D. Va. June 5, 2015; June 30, 2015).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           2